  Case 3:20-cv-01252-NJR Document 5 Filed 03/02/21 Page 1 of 3 Page ID #13




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRAD S. BARANOWSKI,

                       Petitioner,

 v.                                                Case No. 20-cv-01252-NJR

 DOUGLAS LUETH, et al.,

                       Respondents.

                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Petitioner Brad S. Baranowski is currently being detained pretrial in the Randolph

County Jail, and he brings this pro se habeas action pursuant to 28 U.S.C. § 2241 (Doc 1).

Baranowski appears to allege a number of procedural flaws in the course of his indictment

and prosecution, as well as issues surrounding the conditions of his current detention.

       This matter is now before the Court for preliminary review. Rule 4 of the Federal Rules

Governing Section 2254 Cases in United States District Courts provides that upon

preliminary consideration by the district judge, “[i]f it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief in the district court, the judge

must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) gives this

Court the authority to apply the rules to other habeas corpus cases, including those brought

under § 2241.

       After carefully reviewing the petition in this case, the Court finds that Baranowski is

not entitled to relief, and the petition is dismissed without prejudice. A petition seeking

habeas corpus relief is appropriate under 28 U.S.C. § 2241 when a prisoner is challenging the



                                           Page 1 of 3
  Case 3:20-cv-01252-NJR Document 5 Filed 03/02/21 Page 2 of 3 Page ID #14




fact or duration of his confinement. Preiser v. Rodriguez, 411 U.S. 475, 490 (1973). Under the

abstention doctrine in Younger v. Harris, 401 U.S. 37 (1971), a federal court will only intervene

with pending state judicial proceedings under “special circumstances.” Braden v. 30th Judicial

Circuit Court of Kentucky, 410 U.S. 484 (1973); Sweeney v. Bartow, 612 F.3d 571 (7th Cir. 2010).

Such special circumstances are generally limited to issues of double jeopardy and speedy

trial. Braden, 410 U.S. at 489-92; Sweeney, 612 F.3d at 573. Moreover, in the interest of comity

between federal and state courts, a habeas petitioner must exhaust his state court remedies

before seeking relief in federal court. Braden, 410 U.S. at 490-92.

       Here, Baranowski is being held pretrial. A review of the docket in his case in the

Circuit Court of Randolph County, Illinois, indicates that he is scheduled for a jury trial in

July 2021. See Case No. 2020CF247. As Baranowski’s claims do not appear to involve special

circumstances that would justify an exception to Younger abstention, the Court is not inclined

to interfere with the jurisdiction of the state trial court. Even after his state proceeding is

completed, Baranowski would first have to exhaust his state remedies by completing an

appeal before seeking relief in federal court. The Court also notes that Baranowski’s claims

regarding the conditions of his confinement are not properly addressed in a habeas action.

Baranowski has separately filed a civil rights action under 42 U.S.C. § 1983 in Baranowski v.

Lueth, Case No. 20-cv-01233, and that action is the appropriate vehicle for bringing claims

related to conditions of confinement.

       In short, the petition presents no colorable claims for this Court to intervene on and

does not survive preliminary review.

       IT IS HEREBY ORDERED that, for the reasons set forth above, the petition is

DISMISSED without prejudice.

                                          Page 2 of 3
    Case 3:20-cv-01252-NJR Document 5 Filed 03/02/21 Page 3 of 3 Page ID #15




       If Baranowski wishes to appeal this dismissal, he may file a notice of appeal with this

court within thirty days of the entry of judgment. FED. R. APP. P. 4(a)(4). A motion for leave

to appeal in forma pauperis should set forth the issues Baranowski plans to present on

appeal. See FED. R. APP. P. 24(a)(1)(C). If Baranowski does choose to appeal and is allowed to

proceed IFP, he will be liable for a portion of the $505.00 appellate filing fee (the amount to

be determined based on his prisoner trust fund account records for the past six months)

irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59

(7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. 1 It is

not necessary for Baranowski to obtain a certificate of appealability from this disposition

of his § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       The Clerk is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: March 2, 2021


                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




1
 A Rule 59(e) motion to alter or amend a judgment must be filed no later than 28 days after the entry
of the judgment. FED. R. CIV. P. 59(E).

                                           Page 3 of 3
